DETAILED ACTION
Notice to Applicant

1.	The following is a FINAL action upon examination of application number 16/884,249, filed on 05/27/2020. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 

3.	Application 16/884,249, filed 05/27/2020 is a continuation of PCT/JP2018/041716, filed 11/09/2018, and claims foreign priority to 2017-230603, filed 11/30/2017.

Response to Amendment

4.	In the response filed August 31, 2022, Applicant amended claims 1-20, and did not cancel any claims. No new claims were presented for examination. 

5.	The Claim Interpretation under 35 U.S.C. 112(f) has been removed in response to Applicant's amendments to claims 1, 5, 12, and 13.

6.	Applicant's amendments to claims 1, 9, and 10 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.
Response to Arguments

7.	Applicant's arguments filed August 31, 2022, have been fully considered.

8.	Applicant submits “that independent claims 1, 9, and 10, when consider as a whole, are not directed to an abstract idea because they provide an improvement in the relevant technology.” [Applicant’s Remarks, 08/31/2022, page 12]
	
The Examiner respectfully disagrees. First, the Examiner emphasizes that none of the storing, selecting, selecting, reading, or transmitting steps, whether taken individually or collectively, have been shown to effect any form of technical change or improvement whatsoever. Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the device, processor, terminal of the first user, or any technical elements in any discernible manner, much less yield an improvement thereto. There is no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement
Second, in response to Applicant’s suggestion that the claims yield an improvement in the relevant technology, the Examiner first notes that the claims are silent regarding any express, inherent, or implied manner of improvement to technology. The resulting output, provided via a user terminal in the form of support information, at most, represents insignificant extra-solution activity, though without causing any form of change, modification, enhancement, or improvement to the terminal, hardware processor, or any technological element whatsoever. Accordingly, Applicant’s argument under Step 2A Prong Two is not persuasive.

9.	Applicant submits “that the features of at least independent claims 1, 9, and 10, when consider as a whole, are not directed to an abstract idea for at least the reasons noted below. First, independent claims 1, 9, and 10 recite significant structural elements such as a hardware processor; a non-transitory memory or computer-readable medium; the medical examination result including a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government; and a terminal of the first user, which are all integral to the claims.” Applicant further submits that “the features recited in independent claim 1, 9, and 10 implement the alleged judicial exception (e.g., abstract idea) with, or use the alleged judicial exception with, a particular machine or manufacture that is integral to the claims.” [Applicant’s Remarks, 08/31/2022, pages 11, 13]

	The Examiner respectfully disagrees. In so far as Applicant is suggesting that a "specialized computer hardware and software" mandates a finding of eligibility, the Examiner respectfully points out that the Federal Circuit’s opinion in In re Alappat, 33 F.3d 1526 (Fed. Cir. 1994) (which once supported the notion that a special purpose computer is §101-eligible) has been superseded by at least the Supreme Court’s Bilski, Mayo, and Alice opinions, such that eligibility does not hinge on the presence or absence of a special purpose computer to perform the claims, but instead hinges on the outcome of the subject matter eligibility inquiry adhering to more recent and authoritative guidance gleaned from the Supreme Court’s Mayo/Alice decisions, and the 2019 PEG that sets forth the procedure for determining subject matter eligibility in compliance with the controlling law.
	Accordingly, even assuming arguendo that the claimed general purpose computer that has been programmed/configured to perform Applicant’s invention was considered as “specialized computer hardware and software,” this alone would not be sufficient to mandate a finding of §101 eligibility because, when an abstract idea is recited in the claims, evaluation of any additional elements, including a “special purpose computer,” must be conducted to determine whether the additional limitations (e.g., the alleged special purpose computer) amount to a practical application or add significantly more beyond the abstract idea. Although neither Applicant's claims nor Specification indicate that a special purpose computer is required to implement the system, even if a special purpose computer was required, this alone would not be sufficient to render the claims eligible. Furthermore, with respect to exemplary claim 1, none of the steps of storing, selecting, selecting, reading, or transmitting, individually or in combination, have been shown to yield an improvement to a computer or to any technology. Notably, the claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no support to show that implementing the claim steps with a hardware processor, a non-transitory storage medium, and a terminal amounts to an improvement to the computer or to any other technology. Therefore, regardless of whether or not the claimed generic computing elements amount to "specialized computer hardware and software," these additional elements have not been shown to integrate the abstract idea into a practical application or add significantly more to the claims.
	The Examiner emphasizes that integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to Applicant’s claims where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.
Furthermore, Applicant has not shown how the additional elements are integrated with the abstract idea to integrate the abstract idea into a practical application or provide an inventive concept. The hardware processor and the non-transitory storage medium do not impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort to monopolize the judicial exception, the claim steps amount to no more than a generic computer performing generic computer functions, there is no technological improvement or improvement to a technological field, a particular machine or manufacture is not integral to the claim, the ordered combination adds nothing that is not already present when the steps are considered separately, and there is no transformation or reduction of a particular article to a different state or thing. 
Lastly, the medical examination result itself is not an additional element, and thus it is unclear how “the medical examination result including a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government” can integrate the abstract idea into a practical application. For at least these reasons, Applicant’s argument is not persuasive.

10.	Applicant submits “similar to the claims in Core Wireless, independent claims 1, 9, and 10 directed to an improvement in the relevant technology.” [Applicant’s Remarks, 08/31/2022, page 13]

The Examiner respectfully disagrees. With respect to Applicant's comparison to Core Wireless, Examiner points out that the claims in Core Wireless involved to an improved user interface for computing devices, which was not an abstract idea. While the generic idea of summarizing information was known, the claims were directed to a “particular manner of summarizing and presenting information in electronic devices” that improved the efficiency of the electronic device over the prior art. As stated in Core Wireless, the claim recites a computing device comprising a display screen, the computing device being configured to display on the screen a menu listing one or more applications, and additionally being configured to display on the screen an application summary that can be reached directly from the menu, wherein the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state. The claims at issue are far different from the claims in Core Wireless. The claims of the present case involve a system for providing health management support information to a user. Exemplary claim 1 recites “store, in association with each of a plurality of users, information indicating a health state of each user including information indicating a medical examination result, and information indicating a lifestyle of each user, the medical examination result including a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government; select, on the basis of the information indicating a health state thus stored, a first user, from among the plurality of users, to be supported in health management; select, on the basis of the information indicating a health state thus stored and the information indicating a lifestyle thus stored, a second user, from among the plurality of users, having a health state that is to serve as a goal for the first user thus selected; read, from the non-transitory storage medium, the information indicating a lifestyle of the second user thus selected and generate support information for supporting the health management of the first user on the basis of the information indicating a lifestyle thus read; and transmit the support information thus generated to a terminal of the first user.” Transmitting the support information for supporting the health management of a user to a terminal of the user does not improve the efficiency of the computer system. Applicant's claims and Specification do not identify any specific technological deficiency in the prior art that is resolved by Applicant’s invention. Applicant’s claims are not directed to a solution that can be analogized to the computer-rooted solution such as the one under consideration in Core Wireless, but instead rely on a generic computer to provide the support information, though without yielding any discernible improvement to the terminal of the first user, hardware processor, non-transitory storage medium, or any other technological elements or technical field. The claims of the instant application are not directed to an improved user interface for computing devices, as the claims in Core Wireless recite. Accordingly, this argument is found unpersuasive. 

For the reasons above in addition to the reasons set forth below in the updated §101 rejection, the arguments and amendments are not sufficient to overcome the §101 rejection.

11.	Applicant submits “that nothing in Cox discloses or suggests that the patent information includes the use of “medical examination result” that includes “a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government,” as now recited in independent claims 1, 9, and 10.” [Applicant’s Remarks, 08/31/2022, page 17]

	In response, it is noted that Applicant's argument has been considered, however the argument is primarily raised in support of the amendments to independent claim 1, and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach the new limitation of claim 1. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are
directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this
Office Action.

Claim Objections

13.	Claims 15-20 are objected to for the following reasons: 
Claims 15-20 are objected to because of the following informalities: inconsistent terminology. Claim 15 was amended to recite “A non-transitory computer-readable storage medium according to claim 10, wherein the information indicating a health state of each user further includes attribute information of each user, and the hardware processor is…” Similarly, claims 16-20 refer to “the hardware processor”. The terms “the hardware processor” and “processor” are used interchangeably throughout the claims. Consistent terminology should be used to refer to the same term (i.e., processor). The Examiner notes that independent  claim 10 recites “A non-transitory computer-readable storage medium storing a program for causing a processor to…” For examination purposes, the phrase “the hardware processor” is interpreted as referring to “the processor.” Examiner suggests amending claims 15-20 to recite “the processor” instead of “the hardware processor”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: amended claim 16 does not end with a period, which is improper. As noted in MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: inconsistent terminology. Claim 17 was amended to recite “A non-transitory computer-readable storage medium according to claim 16, wherein the hardware processor is configured to execute the program to perform a step of selecting, on the basis of the evaluation information stored in the non-transitory storage medium, a user to whom an evaluation result in the past is identical to…” The terms “non-transitory computer-readable storage medium” and “non-transitory storage medium” are used interchangeably throughout the claim. Consistent terminology should be used to refer to the same term (i.e., non-transitory computer-readable storage medium). Examiner suggests amending claim 17 to recite “A non-transitory computer-readable storage medium according to claim 16, wherein the hardware processor is configured to execute the program to perform a step of selecting, on the basis of the evaluation information stored in the non-transitory computer-readable storage medium, a user to whom an evaluation result in the past is identical to…” Appropriate correction is required.


Claim Rejections - 35 USC § 112

14.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

16.	Claim 10 was amended to recite the limitation “the health management support device”, which lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 
 
All claims dependent from the above rejected claim are also rejected due to dependency.


Claim Rejections - 35 USC § 101

17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

18.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
19.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the device (claims 1-8, 11-14), method (claim 9), and non-transitory computer-readable medium (claims 10, 15-20) are directed to at least one potentially eligible category of subject matter (i.e.,  machine, process, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for supporting a user in health management (see paragraph [0005] of the Specification: “providing appropriate support information to a user for whom health state improvement is desired…”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- store, in association with each of a plurality of users, information indicating a health state of each user including information indicating a medical examination result, and information indicating a lifestyle of each user, the medical examination
result including a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government (This step is organizing human activity by managing personal behavior or relationships by following rules, or instructions, i.e., by collecting information about a health state of each user including information indicating a medical examination result, and information indicating a lifestyle of each user; and also describes insignificant pre-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).); 
- select, on the basis of the information indicating a health state thus stored, a first user, from among the plurality of users, to be supported in health management (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “selecting” is tied directly to the user to be supported in health management described in the preceding step, and may also be taken as a rule/instruction for a human to perform, and also encompasses mental processes since the selecting may be accomplished by a human judgment or evaluation, such as with pen and paper.); 
- select, on the basis of the information indicating a health state thus stored and the information indicating a lifestyle thus stored, a second user, from among the plurality of users, having a health state that is to serve as a goal for the first user thus selected (This step is organizing human activity for similar reasons as provided for the select step above. This step involves mental processes since the selecting may be accomplished by a human judgment or evaluation, such as with pen and paper.);
- read, from the non-transitory storage medium, the information indicating a lifestyle of the second user thus selected and generate support information for supporting the health management of the first user on the basis of the information indicating a lifestyle thus read (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “generate” is tied directly to the user information used to generate health management support information for a first user.); and 
- transmit the support information thus generated to a terminal of the first user (The “transmit” step describes managing personal behavior or relationships or interactions (e.g., following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and also describes insignificant extra-solution activity, which is not enough to amount to a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).).
Considered together, these steps set forth an abstract idea of assisting a user by providing support information to the user for whom health state improvement is desired [See Specification at paragraph 0005], which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claims 9 and 10 recite similar limitations as those discussed above and is therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. With respect to independent claims 1/9/10, the additional elements are: a non-transitory storage medium configured to store a program, a hardware processor configured to execute the program stored on the non-transitory storage medium, and a terminal of the first user (claim 1), a health management support device including a non-transitory storage medium configured to store a program, a hardware processor configured to execute the program stored on the non-transitory storage medium, and a terminal of the first user (claim 9), a non-transitory computer-readable storage medium storing a program, a processor, the health management support device, and a terminal of the first user (claim 10). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the steps for storing and transmitting are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and transmitting activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). 
In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/9/10, the additional elements are: a non-transitory storage medium configured to store a program, a hardware processor configured to execute the program stored on the non-transitory storage medium, and a terminal of the first user (claim 1), a health management support device including a non-transitory storage medium configured to store a program, a hardware processor configured to execute the program stored on the non-transitory storage medium, and a terminal of the first user (claim 9), a non-transitory computer-readable storage medium storing a program, a processor, the health management support device, and a terminal of the first user (claim 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention, including generic computer (Specification at paragraph [0059]: e.g., “The control unit 10 includes a central processing unit (CPU) and a working memory as hardware…”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
Even if the steps for storing and transmitting are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and transmitting activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-8 and 11-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-8 and 11-20 recite “wherein the information indicating a health state of each user further includes attribute information of each user, and select, on the basis of the attribute information, a user having an attribute that matches that of the first user within a predetermined range, as a candidate for the second user”, “wherein the information indicating a health state of each user further includes evaluation information indicating a result of evaluating the information indicating a medical examination result using a plurality of ratings on the basis of criteria defined in advance, select, as the first user, a user to whom the evaluation information does not satisfy the criteria set in advance, and select a candidate for the second user from among the plurality of users by comparing the evaluation information corresponding to the first user with the evaluation information corresponding to each of the plurality of users”, “select, on the basis of the evaluation information stored a user to whom an evaluation result in the past is identical to an evaluation result of the first user in the present and to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present as a candidate for the second user”, “calculate, for each of the plurality of users, a score indicating an effort level in maintaining or improving a health state of each user on the basis of the information indicating a lifestyle of each user thus stored, and select the second user from among the candidates for the second user thus selected on the basis of the score calculated for each of the candidates,” “select, on the basis of the score, a user to whom a score in the present is greater than or equal to a first threshold value and to whom an improvement amount of the score in the present relative to a score in the past is greater than or equal to a second threshold value as the second user”, “wherein the information indicating a health state of each user includes information indicating a medical examination result, evaluation information by a test item indicating a result of evaluating the information indicating a medical examination result using a plurality of ratings on the basis of criteria defined in advance for each test item, and comprehensive evaluation information determined on the basis of the evaluation information by a test item, and select, as the first user, a user to whom the comprehensive evaluation information does not satisfy comprehensive criteria set in advance, and select, on the basis of the evaluation information by a test item, a user to whom an evaluation result in the past, for a specific test item, is identical to an evaluation result of the first user in the present and to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present as a candidate for the second user”, “select, as a supported user, a user to whom a classification of evaluation information in the present is "monitoring required", and select, as a goal user, a user having a gender and an age demographic matching those of the supported user, to whom a classification of evaluation information in the past matches the classification of "monitoring required" in the present of the supported user thus selected, and to whom the classification of evaluation information in the present has improved to "normal" or "substantially normal"”, however these limitations cover organizing human activity since they flow directly from the support activities involving human behavior, which encompasses activity for managing personal behavior or relationships (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claim 2-8 and 11-20 recite the same generic computing elements or software as those addressed above in the discussion of the independent claims (i.e., hardware processor in claims 2-8 and 11-20, and program stored on the non-transitory storage medium in claims 2-8, 11-14, the program in claims 15-20, and the non-transitory storage medium in claim 17). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106.

Claim Rejections - 35 USC § 103

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

23.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

24.	Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., Pub. No.: US 2017/0235893 A1, [hereinafter Cox], in view of  Ahmad, Pub. No.: US 2018/0108272 A1, [hereinafter Ahmad], in further view of Saliman et al., Pub. No.: US 2017/0372029 A1, [hereinafter Saliman].

As per claim 1, Cox teaches a health management support device (paragraph 0004, discussing a data processing system comprising a processor and a memory for monitoring treatment of patients) comprising: 

a non-transitory storage medium configured to store a program (paragraph 0005: “a computer program product comprising a computer useable or readable medium having a computer readable program is provided. The computer readable program, when executed on a computing device, causes the computing device to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment.”; paragraph 0068: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”; paragraph 0069: “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device.”); and 

a hardware processor configured to execute the program stored on the non-transitory storage medium (paragraph 0006: “The system/apparatus may comprise one or more processors and a memory coupled to the one or more processors. The memory may comprise instructions which, when executed by the one or more processors, cause the one or more processors to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment.”; paragraph 0068: “it is clear that the illustrative embodiments are implemented in a computing system environment and thus, the present invention may be implemented as a data processing system, a method implemented in a data processing system, and/or a computer program product that, when executed by one or more processors of one or more computing devices, causes the processor(s) to perform operations as described herein with regard to one or more of the illustrative embodiments.”) to:

	store, in association with each of a plurality of users, information indicating a health 	state of each user including information indicating a medical examination result, and 	information indicating a lifestyle of each user (paragraph 0004, discussing a patient 	registry comprising a plurality of patient registry records, each patient registry record being 	associated with a corresponding patient and comprising attributes specifying personal and 	medical information about the corresponding patient; paragraph 0038, discussing that the 	various lifestyle information data may be obtained directly from the patient, such as via an 	electronic questionnaire, through analysis of electronic medical records (EMRs) or other 	entries in databases associated with the patient, or otherwise obtained from one or more 	monitoring devices and/or applications utilized on one or more computing devices 	associated with the patient and with which the patient interacts...This lifestyle information 	may be generated from static information and may also be dynamically updated on a 	periodic or constant basis to obtain the most current lifestyle information representative of 	the patient's current lifestyle; paragraph 0067, discussing a patient registry comprising 	electronic medical records, demographics information, lifestyle information, and the like; 	paragraph 0098, discussing that storage 108 is shown as containing databases numbered 	118, 120, and 122, each corresponding to different types of patient related data, e.g., 	electronic medical records (EMRs) and demographic information, lifestyle information [i.e., 	This shows storing, in association with each of a plurality of users, information indicating 	a health state of each user including and information indicating a lifestyle of each user], 	treatment guidelines, personalized patient care plans, and the like, for facilitating the 	operations with regard to personalized patient care plan creation, monitoring, and 	modification; paragraph 0169, discussing that EMR information may comprise information 	from medical service providers about medical services and procedures performed, 	medical diagnosis information from medical personnel coded in electronic medical 	records, lab test results, medication information from electronic medical records, 	pharmacy computing systems, or the like,…, medical problem information, and the like. 	The patient information in the EMRs may include patient identifiers, medical codes, event 	dates, status information, various medical values, birthday information, gender, race, 	ethnicity,…, and the like, which may be compiled from various sources; paragraphs 0041, 	0069, 0151),

	select, on the basis of the information indicating a health state thus stored, a first 	user, from among the plurality of users, to be supported in health management (paragraph 	0134, discussing identifying a patient for which the personalized patient care plan is to be 	created. EMR and demographic information is retrieved for the patient and used to retrieve 	one or more patient care plan guidelines corresponding to the patient's characteristics. A 	generalized patient care plan (PCP) is generated for the patient based on the retrieved 	PCP guidelines and the patient's demographics and medical information; paragraph 0191, 	discussing that the PCPCM system or other logic may analyze patient information from 	the patient registry  to identify patients that are not in compliance with their associated 	personalized patient care plans. For example, the personalized care plan monitor engine 	may analyze the patient information to identify whether a patient is in compliance or not. 	If the patient is not in compliance, then the patient is considered to represent a care 	opportunity, or “care op” [i.e., a patient considered to represent a care opportunity 	suggests a first user to be supported in health management]; paragraph 0192, discussing 	that it should be appreciated that the identification of the intervention operation to be 	performed may be based on the nature of the non-compliance of the patient);

	select, on the basis of the information indicating a health state thus stored and the 	information indicating a lifestyle thus stored, a plurality of users, having a health state that 	is to serve as a goal for the first user thus selected (paragraph 0059, discussing that the 	generation of the personalized care plan, and thus, the patient actions and monitoring 	actions of an assessor, may further take into consideration historical analysis of both the 	present patient and other similar patients [i.e., plurality of users] with regard to previously 	prescribed patient care plans associated with these patients and their relative 	success/failure at adhering to these previously prescribed patient care plans and/or 	individual patient care plan actions that are part of these previously prescribed patient care 	plans…Previous success of other similar patients is taken into account when generating 	the personalized patient care plan; paragraph 0060, discussing that if it determined that 	diabetic patients that are female, in the age range of 40-45, and are smokers tend have 	positive results when their patient care plan involves drinking coffee and eating oatmeal 	for breakfast, then this may be added to future care plans for similar patients; paragraph 	0184, discussing identifying successful outcome cohorts…As shown in FIG. 11, the 	primary operational elements include a resources database  comprising, among other 	resources, one or more sets of cohort rules for use in defining various cohorts of patients 	of interest based on the patient information obtained from a patient registry  comprising 	electronic medical records, demographic information, and lifestyle information for a 	plurality of patients; paragraph 0192, discussing that it should be appreciated that the 	identification of the intervention operation to be performed may be based on the nature of 	the non-compliance of the patient. For example, if the patient has failed to schedule an 	appointment with the doctor, then a first intervention operation associated with patients 	who successfully scheduled an appointment with their doctor, and have similar 	characteristics to the patient that is determined to be non-compliant, may be selected for 	use. If the patient has failed to obtain a test from a lab, then a second intervention 	operation associated with patients that successfully had the test performed at the lab, and 	have similar characteristics to the non-compliant patient, may be selected for use. Thus, 	the particular intervention action is based on the type of non-compliance, the similarity of 	characteristics of the non-compliant patient with the characteristics of patients that had a 	successful outcome [i.e., the patients that had a successful outcome are considered to be 	users having a health state that is to serve as a goal for the first user thus selected], and 	the commonality of the characteristics of the patients that had a successful outcome; 	paragraph 0109);

	read, from the non-transitory storage medium, the information indicating a lifestyle 	of the plurality 	of users thus selected and generate support information for supporting the 	health 	management of the first user on the basis of the information indicating a lifestyle 	thus read (paragraph 0186, discussing that the successful outcome cohort engine 	analyzes patient information for patients that are members of cohorts to identify successful 	outcome cohorts, i.e. cohorts or sub-cohorts of patients that have had successful 	outcomes as defined by configuration information defining successful outcomes as 	provided to the successful outcome cohort engine. Configuration information used to 	configure the	successful outcome cohort engine may identify successful outcomes for 	various types of patient cohorts...The configuration information may be used to analyze 	the patient information for specified corresponding cohorts retrieved from the cohort 	database [i.e., This shows reading, from the storage medium, the information indicating a 	lifestyle of the 	users thus selected and generate support information for supporting the 	health 	management of the first user on the basis of the information indicating a lifestyle 	thus read] to determine which patients in each of the cohorts are determined to have had 	successful outcomes and define a successful outcome cohort, or sub-cohort; paragraph 	0188, 	discussing that the successful outcome cohort(s) may be provided to a medical 	care intervention analysis system…The medical care intervention analysis system 	analyzes the patient information for the patients that are part of the same successful 	outcome cohort to identify commonalities amongst the characteristics in the patient 	information... A measure of prevalence of the commonalities is calculated for each of the 	commonalities identified and the prevalence measures may be compared to one or more 	threshold values to select commonalities that should be used as a basis for recommending 	interventions for other patients having similar characteristics; paragraph 0194, discussing 	that the successful outcome sub-cohorts are analyzed to identify commonalities between 	characteristics in the patient information for the patients that are members of the 	successful outcome sub-cohorts [i.e., As noted above, “the various lifestyle information 	data may be obtained directly from the patient, such as via an electronic questionnaire, 	through analysis of electronic medical records (EMRs) or other entries in databases 	associated with the patient…” (paragraph 0038)]. A measure of prevalence of the common 	characteristics among the members of the successful outcome sub-cohort is generated 	and compared to a threshold value. Characteristics whose prevalence meets or exceeds 	the threshold value are selected as representative of the members of the successful 	outcome sub-cohort and corresponding intervention actions are identified in these 	characteristics; paragraph 0193); and 

	transmit the support information thus generated to a terminal of the first user 	(paragraph 0038, discussing that the lifestyle information is utilized to customize or 	personalize a patient care plan for the specific patient such that the patient is presented 	with a resulting patient care plan that the patient feels is tailored specifically to them and 	they way they conduct their lives [i.e., presenting a resulting patient care plan corresponds 	to transmitting the support information thus generated]; paragraph 0099, discussing that 	the output device may be any device for providing output to a user of the server. For 	example, the output device may be any conventional display screen…; paragraph 0108, 	discussing a personalized patient care plan creation and monitoring system which may be 	implemented in various types of data processing systems; paragraph 0194, discussing 	that the intervention actions are stored in association with the cohort and/or successful 	outcome sub-cohort for later use in recommending intervention actions for non-	compliant patients having similar characteristics; paragraph 0128, discussing that the 	PCPCM system outputs the personalized patient care plan to the requestor system for 	use by the patient  in performing the patient actions of the personalized patient care plan; 	paragraph 0129, discussing that examples of communication device(s) may include smart 	phones with applications for communication via data networks to log health and activity 	data for the patient; paragraphs 0076, 0096, 0101, 0130).

While Cox describes select, on the basis of the information indicating a health state thus stored and the information indicating a lifestyle thus stored, a plurality of users, having a health state that is to serve as a goal for the first user thus selected, it does not explicitly teach a second user. Cox does not explicitly teach the medical examination result including a classification which differs 	according to a medical institution that performs the medical examination, a health insurance union, or a local government; and select, on the basis of the information indicating a health state thus stored and the information indicating a lifestyle thus stored, a second user, from among the plurality of users, having a health state that is to serve as a goal for the first user thus selected. Ahmad in the analogous art of health programs recommending systems teaches:

select, on the basis of the information indicating a health state thus stored and the information indicating a lifestyle thus stored, a second user, from among the plurality of users, having a health state that is to serve as a goal for the first user thus selected (paragraph 0008, discussing a system that uses profiles of users to assess effectiveness levels of health programs (such as weight loss programs) assigned to the users, and to select health program modifications for the users; paragraph 0080, discussing that the system may include a collaborative filtering based recommendation engine that maps users to similar users based on their respective user data records. The recommendation engine may then use these mappings to recommend to a given user a program or program option that has produced successful results (such as good ketone scores or weight loss results) for one or more similar users [i.e., the similar user corresponds to the second user]; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another…User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes or features; paragraph 0123, discussing that the remaining steps may be triggered by an event and associated rule that causes collaborative program recommendations to be generated for a particular user, referred to herein as the “target user” (see “Sally” example above). In block 82, the process looks up the users determined to be the most similar to the target user. In block 84, the process filters out from this “similar users” list any users who did not attain and maintain an “effective” or similar classification for a threshold period of time…In block 86, the process generates a list of the programs (e.g., weight loss programs or other health programs) that produced the sustained effective classifications for these similar users; paragraph 0030); and

read, from the non-transitory storage medium, the information indicating a lifestyle of the second user thus selected and generate support information for supporting the health management of the first user on the basis of the information indicating a lifestyle thus read (paragraph 0030, discussing that the trained model classifies the users based on their data records and a database of user class definitions. Each user data record may include, for example, a timestamped history of the user's ketone measurements (and any other measurements such as weight, glucose level, heart rate, etc.); demographic data…, and other user-supplied data such as medications taken; a timestamped history of the classifications and weight loss (or other health) programs assigned to the user, including program updates and recommendations generated by the system; weight loss goals; lifestyle habits; personal preferences;…; etc.; paragraph 0107, discussing that a collaborative filtering engine may score each candidate program in terms of how effective that program has been (based on the data collected by the system) for users having profiles similar to that of the target user; paragraph 0118, discussing that to select the diet, the system matches Sally to users with similar profiles but who have obtained successful results, and based on the programs successfully followed by these users, generates five diet suggestions for Sally. Sally selects one of the five diet options and records her selection via the mobile application; paragraph 0121, discussing that user similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes or features. For example, age, gender, weight, weight loss goals, psychological profile and ketone score history may be given relatively high amounts of weight for purposes of calculating user similarity…).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s features for selecting, on the basis of the information indicating a health state thus stored and the information indicating a lifestyle thus stored, a second user, from among the plurality of users, having a health state that is to serve as a goal for the first user thus selected; and reading, from the non-transitory storage medium, the information indicating a lifestyle of the second user thus selected and generate support information for supporting the health management of the first user on the basis of the information indicating a lifestyle thus read, in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Cox-Ahmad combination does not explicitly teach the medical examination result including a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government. However, Saliman in the analogous art of medical and healthcare systems teaches this concept. Saliman teaches:
the medical examination result including a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government (paragraph 0002: “The present invention relates to medical information technology. More specifically, the present invention relates to systems and methods for determining a wellness score, an improvement score, and/or an effectiveness score with regard to a medical condition and/or treatment.”; paragraph 0148, discussing that the treatment and/or diagnostic codes provided by treatment and/or diagnostic code database may not be standardized (i.e., may be specific to a particular treatment provider or treatment facility) [i.e., This shows that the medical examination result includes a classification which differs according to a medical institution that performs the medical examination] and, in these instances, the codes may be translated into a standard code like a CPT (Current Procedural Terminology) code by, for example, treatment code/OMD matcher 206…The treatment and/or diagnostic codes may be referred to as CPT codes, but those of skill in the art will recognize that any coding naming convention may be used in lieu of CPT codes; paragraphs 0014, 0019, 0272, 0329).

The Cox-Ahmad combination describes features related to healthcare management. Saliman relates to systems and methods for determining a wellness score, an improvement score, and/or an effectiveness score with regard to a medical condition and/or medical treatment. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cox-Ahmad combination with Saliman because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying the Cox-Ahmad combination to include Saliman’s feature for including a medical examination result including a classification which differs according to a medical institution that performs the medical examination, a health insurance union, or a local government, in the manner claimed, would serve the motivation of providing alternate terminology including terms that would be easily understood by those not trained in the medical arts (Saliman at paragraph 0019), or in the pursuit of allowing treatment providers, hospital centers, and insurance providers to use outcome data  for quality assurance and quality improvement purposes (Saliman at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Cox-Ahmad-Saliman combination teaches the health management support device according to claim 1. Cox further teaches wherein the information indicating a health state of each user further includes attribute information of each user (paragraph 0004, discussing that the method comprises generating, by the data processing system, a patient registry comprising a plurality of patient registry records, each patient registry record being associated with a corresponding patient and comprising attributes [i.e., attribute information] specifying personal and medical information about the corresponding patient; paragraph 0042, discussing categorizing the patient in accordance with their characteristic information as obtained from demographic and medical data for the patient; paragraph 0119, discussing that the retrieved patient care plan guidelines and/or clinical rules are used along with the demographics and medical data for the patient to generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, the established patient care plan guidelines, and goals to be achieved by the patient care plan, such as may be specified in the established patient care plan guidelines and/or patient medical data; paragraph 0125, discussing a grouping of patients that have similar characteristics, e.g., similar demographics, similar medical diagnoses, etc.; paragraph 0192, discussing characteristics of patients that had a successful outcome; paragraphs 0109, 0194), and 

the hardware processor is configured to execute the program stored on the non-transitory storage medium to select, on the basis of the attribute information, users having an attribute that matches that of the first user within a predetermined range (paragraph 0059, discussing that previous success of other similar patients is taken into account when generating the personalized patient care plan; paragraph 0060, discussing that if it determined that diabetic patients that are female, in the age range of 40-45, and are smokers tend have positive results when their patient care plan involves drinking coffee and eating oatmeal for breakfast, then this may be added to future care plans for similar patients; paragraph 0150, discussing that a first rule may look to a first subset of patient information to determine if the patient is within a specified age range, is a particular gender, and has been diagnosed with a particular medical malady; paragraph 0184, discussing identifying successful outcome cohorts…As shown in FIG. 11, the primary operational elements include a resources database  comprising, among other resources, one or more sets of cohort rules for use in defining various cohorts of patients of interest based on the patient information obtained from a patient registry comprising electronic medical records, demographic information, and lifestyle information for a plurality of patients; paragraph 0188, discussing that a measure of prevalence of the commonalities is calculated for each of the commonalities identified and the prevalence measures may be compared to one or more threshold values to select commonalities that should be used as a basis for recommending interventions for other patients having similar characteristics; paragraph 0192, discussing that the particular intervention action is based on the similarity of characteristics of the non-compliant patient with the characteristics of patients that had a successful outcome [i.e., the characteristics of patients correspond to the attribute information], and the commonality users having a health state that is to serve as a goal for the first user thus selected], and the commonality of the characteristics of the patients that had a successful outcome; paragraph 0068: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”; paragraphs 0006, 0042, 0125, 0190, 0194).

While Cox teaches select, on the basis of the attribute information, users having an attribute that matches that of the first user within a predetermined range, it does not explicitly teach as a candidate for the second user. However, Ahmad in the analogous art of health programs recommending systems teaches this concept. Ahmad teaches:

select, on the basis of the attribute information, a user having an attribute that matches that of the first user within a predetermined range, as a candidate for the second user (paragraph 0080, discussing that the recommendation engine may then use these mappings to recommend to a given user a program or program option that has produced successful results for one or more similar users [i.e., the similar user corresponds to the second user]; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another…User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes [i.e., attribute information] or features; paragraph 0123, discussing that the remaining steps may be triggered by an event and associated rule that causes collaborative program recommendations to be generated for a particular user, referred to herein as the “target user” (see “Sally” example above). In block 82, the process looks up the users determined to be the most similar to the target user. In block 84, the process filters out from this “similar users” list any users who did not attain and maintain an “effective” or similar classification for a threshold period of time…In block 86, the process generates a list of the programs that produced the sustained effective classifications for these similar users; paragraph 0130).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s feature for selecting, on the basis of the attribute information, a user having an attribute that matches that of the first user within a predetermined range, as a candidate for the second user, in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Cox-Ahmad-Saliman combination teaches the health management support device according to claim 1. Cox further teaches wherein the information indicating a health state of each user further includes evaluation information indicating a result of evaluating the information indicating a medical examination result on the basis of criteria defined in advance (paragraphs 0174-0175, discussing that when a rule is to be evaluated, a determination is first made as to whether a variable listing exists for a variable that is referenced by the rule. In some illustrative embodiments, the variable listing stores instances of patient information that may represent the same type of indication, but as separate instances. For example, if the patient has multiple LDL cholesterol test results provided in their patient information of the patient registry, and cached in a LDL cholesterol variable listing. In this example, each test result value may indicate a value greater than 180, which is indicative of a high LDL level. A rule may state that there must be at least 2 instances of high LDL and by looking to the LDL cholesterol variable listing and evaluating the values stored in the variable listing against a high LDL level criterion, the rule may indicate that the patient information satisfies this portion of the rule; paragraph 0193, discussing that there may be multiple successful outcome sub-cohorts for each cohort based on the particular successful outcome configuration information, e.g., for the same cohort, there may be multiple different outcomes considered to be successful such as scheduling a doctor appointment, getting a particular test performed, reducing LDL cholesterol levels by a certain amount, etc.),

the hardware processor is configured to execute the program stored on the non-transitory storage medium to select, as the first user, a user to whom the evaluation information does not satisfy the criteria set in advance (paragraph 0191, discussing that the PCPCM system or other logic may analyze patient information from the patient registry  to identify patients that are not in compliance with their associated personalized patient care plans. For example, the personalized care plan monitor engine may analyze the patient information to identify whether a patient is in compliance or not. If the patient is not in compliance, then the patient is considered to represent a care opportunity, or “care op” [i.e., a patient that is not in compliance is considered to be a user to whom the evaluation information does not satisfy the criteria set in advance]; paragraph 0192, discussing that it should be appreciated that the identification of the intervention operation to be performed may be based on the nature of the non-compliance of the patient; paragraph 0068: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”), and 

select candidates by comparing the evaluation information corresponding to the first user with the evaluation information corresponding to the plurality of users (paragraph 0193, discussing an example operation for identifying successful outcome cohorts...As shown in FIG. 12, the operation starts by receiving patient information from a patient registry and applying cohort rules to the patient information to generate one or more cohorts of patients. The patient cohorts are analyzed to identify successful outcome sub-cohorts for each of the one or more cohorts based on configured information indicating what a successful outcome is in the context of the cohort. It should be appreciated that there may be multiple successful outcome sub-cohorts for each cohort based on the particular successful outcome configuration information, e.g., for the same cohort, there may be multiple different outcomes considered to be successful such as scheduling a doctor appointment, getting a particular test performed, reducing LDL cholesterol levels by a certain amount, etc.; paragraph 0194, discussing that the successful outcome sub-cohorts are analyzed to identify commonalities between characteristics in the patient information for the patients that are members of the successful outcome sub-cohorts. A measure of prevalence of the common characteristics among the members of the successful outcome sub-cohort is generated and compared to a threshold value. Characteristics whose prevalence meets or exceeds the threshold value are selected as representative of the members of the successful outcome sub-cohort and corresponding intervention actions are identified in these characteristics. The intervention actions are stored in association with the cohort and/or successful outcome sub-cohort for later use in recommending intervention actions for non-compliant patients having similar characteristics).

While Cox teaches wherein the information indicating a health state of each user further includes evaluation information indicating a result of evaluating the information indicating a medical examination result; select candidates by comparing the evaluation information corresponding to the first user with the evaluation information corresponding to the plurality of users, it does not explicitly teach using a plurality of ratings on the basis of criteria defined in advance; and a candidate for the second user from among the plurality of users. However, Ahmad in the analogous art of health programs recommending systems teaches these concepts. Ahmad teaches:

using a plurality of ratings on the basis of criteria defined in advance (paragraph 0092, discussing that canonical curves are generated based on clinical data of ketone scores. These canonical curves represent different classifications. These curves may be scoped over a fixed period of time, such as two weeks from the start of the program. The system may classify a user based partly or wholly on how well the user's data matches one of the canonical curves. A rule may require a certain number of days' worth of data to be obtained before a classification is given; paragraph 0094, discussing that other examples of rules include the following: (1) if a user's ketone score stays below 4 over X days, classify the user (program) as “ineffective,” (2) if a user sometimes gets a ketone score over 4 but sometimes gets scores below 1, classify the user as “non-compliant,” (3) if a user has slowly seen a monotonically decreasing trend in ketone scores for over a week, classify the user as “adjusting,” (4) if rules (1)-(3) do not apply, classify the user/program as “effective,” (5) if a user is classified as “effective,” but repeatedly reports being constipated, being hungry, or having low energy, classify the user as “unhappy.” The thresholds applied by these rules may be selected, or adjusted over time, using a regression process; paragraphs 0027 0101); and

select a candidate for the second user from among the plurality of users by comparing the evaluation information corresponding to the first user with the evaluation information corresponding to each of the plurality of users (paragraph 0080, discussing that the recommendation engine may then use these mappings to recommend to a given user a program or program option that has produced successful results for one or more similar users; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another…User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes [i.e., attribute information] or features. For example, age, gender, weight, weight loss goals, psychological profile (if known) and ketone score history [i.e., evaluation information] may be given relatively high amounts of weight for purposes of calculating user similarity. Other attributes or features, such as those related to the number of missed or window-aberrant ketone measurements, may be given relatively little or no weight. The result of block 80 may be a data structure that maps each user to the N most similar users (where N is a selected value such as 20, 50 or 100). The associated similarity scores may be stored in this data structure; paragraphs 0123, 0130).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s feature for using a plurality of ratings on the basis of criteria defined in advance, and selecting a candidate for the second user from among the plurality of users by comparing the evaluation information corresponding to the first user with the evaluation information corresponding to each of the plurality of users, in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, the Cox-Ahmad-Saliman combination teaches the health management support device according to claim 3. Cox further teaches wherein the hardware processor is configured to execute the program stored on the non-transitory storage medium to select, on the basis of the evaluation information stored in the non-transitory storage medium, users to whom an evaluation result in the past is identical to an evaluation result of the first user in the present and to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present (paragraph 0030, discussing that the resulting care plan associated with the patient is one that is applicable to multiple patients having the same set of medical diagnosis [i.e., patients having the same set of medical diagnosis correspond to users to whom an evaluation result in the past is identical to an evaluation result of the first user in the present] and demographics; paragraph 0159, discussing that the generation of the personalized care plan, and thus, the patient actions and monitoring actions of an assessor, may further take into consideration historical analysis of both the present patient and other similar patients with regard to previously prescribed patient care plans associated with these patients and their relative success/failure at adhering to these previously prescribed patient care plans and/or individual patient care plan actions that are part of these previously prescribed patient care plans. That is, historical analysis of patient information is performed across multiple patients to determine which care plans patients previously were able to adhere to, which care plans, and individual patient actions or tasks within patient care plans, resulted in successful outcomes for the patients, and generates a prediction as to the best patient care plans, patient actions or tasks, etc. to be given to future patients having similar attributes. This will result in patient care plans having tasks/actions for both the patient and the assessor that are tailored to the particular patient, but in which previous success of other similar patients is taken into account when generating the personalized patient care plan. This historical analysis can be performed in the aggregate over a plurality of patients and/or on an individual basis based on what this particular patient has shown success, or lack thereof, with in the past; paragraph 0188, discussing that the successful outcome cohort(s) may be provided to a medical care intervention analysis system...The medical care intervention analysis system analyzes the patient information for the patients that are part of the same successful outcome cohort to identify commonalities amongst the characteristics in the patient information [i.e., This suggests select, on the basis of the evaluation information stored in the storage medium, users to whom an evaluation result in the past is identical to an evaluation result of the first user in the present]. For example, commonalities may include demographic information, actions performed, communications sent to the patients, temporal characteristics of communications/actions performed, and the like. A measure of prevalence of the commonalities is calculated for each of the commonalities identified and the prevalence measures may be compared to one or more threshold values to select commonalities that should be used as a basis for recommending interventions for other patients having similar characteristics; paragraph 0193, discussing that it should be appreciated that there may be multiple successful outcome sub-cohorts for each cohort based on the particular successful outcome configuration information, e.g., for the same cohort, there may be multiple different outcomes considered to be successful such as reducing LDL cholesterol levels by a certain amount [i.e., a user to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present], etc.; paragraph 0068: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”; paragraph 0060).

While Cox teaches select, on the basis of the evaluation information stored in the non-transitory storage medium, users to whom an evaluation result in the past is identical to an evaluation result of the first user in the present and to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present, it does not explicitly teach as a candidate for the second user. However, Ahmad in the analogous art of health programs recommending systems teaches this concept. Ahmad teaches:
select a user as a candidate for the second user (paragraph 0080, discussing that the system may include a collaborative filtering based recommendation engine that maps users to similar users based on their respective user data records. The recommendation engine may then use these mappings to recommend to a given user a program or program option that has produced successful results (such as weight loss results) for one or more similar users [i.e., the similar user corresponds to the second user]; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another…User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes or features; paragraph 0123, discussing that the process looks up the users determined to be the most similar to the target user. In block 84, the process filters out from this “similar users” list any users who did not attain and maintain an “effective” or similar classification for a threshold period of time…In block 86, the process generates a list of the programs (e.g., weight loss programs or other health programs) that produced the sustained effective classifications for these similar users).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s feature for selecting a user as a candidate for the second user, in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Cox-Ahmad-Saliman combination teaches the health management support device according to claim 1. Cox further teaches wherein the information indicating a health state of each user includes information indicating a medical examination result, evaluation information by a test item indicating a result of evaluating the information indicating a medical examination result using a plurality of ratings on the basis of criteria defined in advance for each test item, and comprehensive evaluation information determined on the basis of the evaluation information by a test item (paragraph 0004, discussing a patient registry comprising a plurality of patient registry records, each patient registry record being associated with a corresponding patient and comprising attributes specifying personal and medical information about the corresponding patient; paragraph 0038, discussing that the various lifestyle information data may be obtained directly from the patient, such as via an electronic questionnaire, through analysis of electronic medical records (EMRs) or other entries in databases associated with the patient...; paragraph 0067, discussing a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like; paragraph 0098, discussing that storage 108 is shown as containing databases numbered 118, 120, and 122, each corresponding to different types of patient related data, e.g., electronic medical records (EMRs) and demographic information, lifestyle information, treatment guidelines, personalized patient care plans, and the like, for facilitating the operations with regard to personalized patient care plan creation, monitoring, and modification; paragraph 0169, discussing that EMR information may comprise information from medical service providers about medical services and procedures performed, medical diagnosis information [i.e., comprehensive evaluation information] from medical personnel coded in electronic medical records, lab test results [i.e., evaluation information by a test item indicating a result of evaluating the information indicating a medical examination result], medication information from electronic medical records, pharmacy computing systems, or the like,…, medical problem information, and the like. The patient information in the EMRs may include patient identifiers, medical codes, event dates, status information, various medical values,…, gender, race, ethnicity,…, and the like, which may be compiled from various sources; paragraphs 0041, 0069, 0151), and 

the hardware processor is configured to execute the program stored on the non-transitory storage medium to select, as the first user, a user to whom the comprehensive evaluation information does not satisfy comprehensive criteria set in advance (paragraph 0134, discussing identifying a patient for which the personalized patient care plan is to be created. EMR and demographic information is retrieved for the patient and used to retrieve one or more patient care plan guidelines corresponding to the patient's characteristics. A generalized patient care plan (PCP) is generated for the patient based on the retrieved PCP guidelines and the patient's demographics and medical information; paragraph 0191, discussing that the PCPCM system or other logic may analyze patient information from the patient registry  to identify patients that are not in compliance with their associated personalized patient care plans. For example, the personalized care plan monitor engine may analyze the patient information to identify whether a patient is in compliance or not. If the patient is not in compliance, then the patient is considered to represent a care opportunity, or “care op” [i.e., a patient that is not in compliance is considered to be the first user to whom the comprehensive evaluation information does not satisfy comprehensive criteria set in advance]; paragraph 0192, discussing that it should be appreciated that the identification of the intervention operation to be performed may be based on the nature of the non-compliance of the patient; paragraph 0068: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”), and
select, on the basis of the evaluation information by a test item, users to whom an evaluation result in the past, for a specific test item, is identical to an evaluation result of the first user in the present and to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present (paragraph 0030, discussing that the resulting care plan associated with the patient is one that is applicable to multiple patients having the same set of medical diagnosis [i.e., patients having the same set of medical diagnosis correspond to users to whom an evaluation result in the past, for a specific test item, is identical to an evaluation result of the first user in the present] and demographics; paragraph 0159, discussing that the generation of the personalized care plan, and thus, the patient actions and monitoring actions of an assessor, may further take into consideration historical analysis of both the present patient and other similar patients with regard to previously prescribed patient care plans associated with these patients and their relative success/failure at adhering to these previously prescribed patient care plans and/or individual patient care plan actions that are part of these previously prescribed patient care plans. That is, historical analysis of patient information is performed across multiple patients to determine which care plans patients previously were able to adhere to, which care plans, and individual patient actions or tasks within patient care plans, resulted in successful outcomes for the patients, and generates a prediction as to the best patient care plans, patient actions or tasks, etc. to be given to future patients having similar attributes. This will result in patient care plans having tasks/actions for both the patient and the assessor that are tailored to the particular patient, but in which previous success of other similar patients is taken into account when generating the personalized patient care plan. This historical analysis can be performed in the aggregate over a plurality of patients and/or on an individual basis based on what this particular patient has shown success, or lack thereof, with in the past; paragraph 0188, discussing that the successful outcome cohort(s) may be provided to a medical care intervention analysis system...The medical care intervention analysis system analyzes the patient information for the patients that are part of the same successful outcome cohort to identify commonalities amongst the characteristics in the patient information. For example, commonalities may include demographic information, actions performed, communications sent to the patients, temporal characteristics of communications/actions performed, and the like. A measure of prevalence of the commonalities is calculated for each of the commonalities identified and the prevalence measures may be compared to one or more threshold values to select commonalities that should be used as a basis for recommending interventions for other patients having similar characteristics; paragraph 0193, discussing that it should be appreciated that there may be multiple successful outcome sub-cohorts for each cohort based on the particular successful outcome configuration information, e.g., for the same cohort, there may be multiple different outcomes considered to be successful such as reducing LDL cholesterol levels by a certain amount [i.e., users to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present ]).

While Cox teaches select, on the basis of the evaluation information by a test item, users to whom an evaluation result in the past, for a specific test item, is identical to an evaluation result of the first user in the present and to whom the evaluation result has improved from the evaluation result in the past during a period from the past to the present, it does not explicitly teach as a candidate for the second user. However, Ahmad in the analogous art of health programs recommending systems teaches this concept. Ahmad teaches:

select a user as a candidate for the second user (paragraph 0080, discussing that the system may include a collaborative filtering based recommendation engine that maps users to similar users based on their respective user data records. The recommendation engine may then use these mappings to recommend to a given user a program or program option that has produced successful results (such as weight loss results) for one or more similar users [i.e., the similar user corresponds to the second user]; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another…User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes or features; paragraph 0123, discussing that the process looks up the users determined to be the most similar to the target user. In block 84, the process filters out from this “similar users” list any users who did not attain and maintain an “effective” or similar classification for a threshold period of time…In block 86, the process generates a list of the programs (e.g., weight loss programs or other health programs) that produced the sustained effective classifications for these similar users).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s feature for selecting a user as a candidate for the second user, in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Cox-Ahmad-Saliman combination teaches the health management support device according to claim 1. Cox further teaches wherein the hardware processor is configured to execute the program stored on the non-transitory storage medium to select, as a supported user, a user to whom a classification of evaluation information in the present is "monitoring required" (paragraph 0134, discussing identifying a patient for which the personalized patient care plan is to be created. EMR and demographic information is retrieved for the patient and used to retrieve one or more patient care plan guidelines corresponding to the patient's characteristics. A generalized patient care plan (PCP) is generated for the patient based on the retrieved PCP guidelines and the patient's demographics and medical information; paragraph 0191, discussing that the PCPCM system or other logic may analyze patient information from the patient registry  to identify patients that are not in compliance with their associated personalized patient care plans. For example, the personalized care plan monitor engine may analyze the patient information to identify whether a patient is in compliance or not. If the patient is not in compliance, then the patient is considered to represent a care opportunity, or “care op” [i.e., a patient considered to represent a care opportunity suggests a user to whom a classification of evaluation information in the present is "monitoring required”]; paragraph 0192, discussing that it should be appreciated that the identification of the intervention operation to be performed may be based on the nature of the non-compliance of the patient).

Cox does not explicitly teach select, as a goal user, a user having a gender and an age demographic matching those of the supported user, to whom a classification of evaluation information in the past matches the classification of "monitoring required" in the present of the supported user thus selected, and to whom the classification of evaluation information in the present has improved to "normal" or "substantially normal". However, Ahmad in the analogous art of health programs recommending systems teaches this concept. Ahmad teaches:

select, as a goal user, a user having a gender and an age demographic matching those of the supported user the second selection unit is configured to select, as a goal user, a user having a gender and an age demographic matching those of the supported user, to whom a classification of evaluation information in the past matches the classification of "monitoring required" in the present of the supported user thus selected, and to whom the classification of evaluation information in the present has improved to "normal" or "substantially normal" (paragraph 0030, discussing that the health coaching system includes a trained model that classifies users…The trained model classifies the users based on their data records and a database of user class definitions. Each user data record may include, for example, a timestamped history of the user's ketone measurements (and any other measurements such as weight, glucose level, heart rate, etc.); demographic data such as age, gender, and height, and other user-supplied data such as medications taken;…; etc.….The system may generate program recommendations using a collaborative filtering algorithm that seeks to recommend to a target user programs that have been effective for similar users [i.e., the similar user having the same age and gender as the target user correspond to the user having a gender and an age demographic matching those of the supported user]; paragraph 0044, discussing that the system could train and use separate models for males versus females, or for other demographic categories; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another...User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes or features. For example, age, gender, weight, weight loss goals, psychological profile and ketone score history may be given relatively high amounts of weight for purposes of calculating user similarity…; paragraph 0122, discussing that the user similarity determinations are used to provide program recommendations; paragraph 0123, discussing collaborative program recommendations to be generated for a particular user, referred to herein as the “target user”. The process looks up the users determined to be the most similar to the target user. The process filters out from this “similar users” list any users who did not attain and maintain an “effective” or similar classification for a threshold period of time, such as 2 weeks or 4 weeks. The process generates a list of the health programs that produced the sustained effective classifications for these similar users; paragraphs 0041, 0124).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s feature for selecting as a goal user, a user having a gender and an age demographic matching those of the supported user the second selection unit is configured to select, as a goal user, a user having a gender and an age demographic matching those of the supported user, to whom a classification of evaluation information in the past matches the classification of "monitoring required" in the present of the supported user thus selected, and to whom the classification of evaluation information in the present has improved to "normal" or "substantially normal", in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9, the Cox-Ahmad-Saliman combination teaches a health management support method executed by a health management support device including a non-transitory storage medium configured to store a program and a hardware processor configured to execute the program stored on the non-transitory storage medium to control the health management support device to perform the method  (Cox, paragraph 0005: “a computer program product comprising a computer useable or readable medium having a computer readable program is provided. The computer readable program, when executed on a computing device, causes the computing device to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment.”; paragraph 0006: "The system/apparatus may comprise one or more processors and a memory coupled to the one or more processors. The memory may comprise instructions which, when executed by the one or more processors, cause the one or more processors to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment.”; paragraph 0068: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”; paragraph 0069: “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device.”).

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10, the Cox-Ahmad-Saliman combination teaches a non-transitory computer-readable storage medium storing a program for causing a processor to execute processing in the health management support device and control the health management support device to perform steps (Cox, paragraphs 0005, 0006, 0068, 0069).

Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above. 
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above. 
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above. 

25.	Claims 5-6, 12-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Ahmad, in view of Saliman, in further view of Francois, Pub. No.: US 2017/0262604 A1, [hereinafter Francois].

As per claim 5, the Cox-Ahmad-Saliman combination teaches the health management support device according to claim 2. Cox describes monitoring an effort level in maintaining or improving a health state of each user (paragraph 0015, discussing evaluation of a patient's adherence to a prescribed personalized patient health care plan; paragraph 0059, discussing that the generation of the personalized care plan, and thus, the patient actions and monitoring actions of an assessor, may further take into consideration historical analysis of both the present patient and other similar patients with regard to previously prescribed patient care plans associated with these patients and their relative success/failure at adhering to these previously prescribed patient care plans [i.e., effort level in maintaining a health state] and/or individual patient care plan actions that are part of these previously prescribed patient care plans. paragraph 0195, discussing that the operation starts by monitoring performance of a patient's personal care plan to determine compliance (or adherence) or non-adherence; paragraph 0063), and teaches:

the hardware processor is configured to execute the program stored on the non-transitory storage medium to calculate, for each of the plurality of users, a score (paragraph 0188, discussing that a measure of prevalence of the commonalities is calculated for each of the commonalities identified and the prevalence measures may be compared to one or more threshold values to select commonalities that should be used as a basis for recommending interventions for other patients having similar characteristics; paragraph 0194, discussing that a measure of prevalence [i.e., score] of the common characteristics among the members of the successful outcome sub-cohort is generated and compared to a threshold value. Characteristics whose prevalence meets or exceeds the threshold value are selected as representative of the members of the successful outcome sub-cohort and corresponding intervention actions are identified in these characteristics. The intervention actions are stored in association with the cohort and/or successful outcome sub-cohort for later use in recommending intervention actions for non-compliant patients having similar characteristics; paragraph 0068: “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”; paragraphs 0075, 0102, 0230). 

However, Cox does not explicitly teach that the score indicates an effort level in maintaining or improving a health state of each user on the basis of the information indicating a lifestyle of each user thus stored, and select the second user from among the candidates for the second user thus selected on the basis of the score calculated for each of the candidates. Ahmad in the analogous art of health programs recommending systems teaches:

select the second user from among the candidates for the second user (paragraph 0080, discussing that the recommendation engine may then use these mappings to recommend to a given user a program or program option that has produced successful results for one or more similar users [i.e., the similar user corresponds to the second user]; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another…User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes [i.e., attribute information] or features; paragraph 0123, discussing that the remaining steps may be triggered by an event and associated rule that causes collaborative program recommendations to be generated for a particular user, referred to herein as the “target user” (see “Sally” example above). In block 82, the process looks up the users determined to be the most similar to the target user. In block 84, the process filters out from this “similar users” list any users who did not attain and maintain an “effective” or similar classification for a threshold period of time…In block 86, the process generates a list of the programs that produced the sustained effective classifications for these similar users; paragraph 0130).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s feature for selecting the second user from among the candidates for the second user, in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Cox-Ahmad-Saliman combination does not explicitly teach calculate, for each of the plurality of users, a score indicating an effort level in maintaining or improving a health state of each user on the basis of the information indicating a lifestyle of each user thus stored, and select the second user from among the candidates for the second user thus selected on the basis of the score calculated for each of the candidates. However, Francois in the analogous art of systems for health tracking and management teaches these concepts. Francois teaches:

calculate, for each of the plurality of users, a score indicating an effort level in maintaining or improving a health state of each user on the basis of the information indicating a lifestyle of each user thus stored (paragraph 0086, discussing systems and methods for structured collection and organization of health data; paragraph 0373, discussing that scores may serve any of a variety of purposes…A health score may provide a health care provider with a rapid means of ascertaining which of his or her patients are at significant risk of deteriorating, have deteriorated over a time period of interest (e.g., since their previous appointment), and/or are in need of additional or urgent attention. In some embodiments, health care providers may be able to view a list of patients ranked according to health score [i.e., This shows that a score indicating an effort level in maintaining or improving a health state of each user is calculated, for each of the plurality of users]. A health care provider may view the list when desired, e.g., daily, weekly, and may, if desired, contact patients whose scores are low or have fallen significantly over a given time period. Compliance scores may be useful for counseling patients and/or assessing efficacy of treatment. For example, a patient with a high compliance score but a poor response to treatment may benefit from a change in medication. A patient with a low compliance score may benefit from the health care provider identifying and attempting to address the reasons underlying the poor compliance. Patients may view their scores to get an overall idea of their health status with regard to one or more conditions and/or how they compare with other patients with the same condition(s). Knowing that a compliance score is being provided to a patient's physician may encourage the patient to maintain a high compliance score; paragraphs 0060, 0137, 0344), and

select the second user from among the candidates for the second user thus selected on the basis of the score calculated for each of the candidates (paragraph 0373, discussing that in some embodiments a patient may be provided with suggestions as to how they may improve one or more of their score(s). A compliance score may be useful to individuals and entities that perform or sponsor clinical trials. For example, such individuals and entities may wish to enroll patients with a high compliance score [i.e., This shows selecting the second user from among the candidates for the second user thus selected on the basis of the score calculated for each of the candidates] in order to be able to more reliably determine the safety and/or efficacy of an experimental therapy. A utilization score may be useful for purposes of assessing and improving the effectiveness of patient-directed features of a T-plan product).

The Cox-Ahmad-Saliman combination describes features related to healthcare management. Francois relates to systems and methods for health tracking and management. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cox-Ahmad-Saliman combination with Francois because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying the Cox-Ahmad-Saliman combination to include Francois’ feature for calculating, for each of the plurality of users, a score indicating an effort level in maintaining or improving a health state of each user on the basis of the information indicating a lifestyle of each user thus stored, in the manner claimed, would serve the motivation of accurately evaluating a patient's health status and delivering appropriate directions to the patient for managing the condition (Francois at paragraph 0106); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Cox-Ahmad-Saliman-Francois combination teaches the health management support device according to claim 5. Cox further teaches wherein the hardware processor is configured to execute the program stored on the non-transitory storage medium to select, on the basis of the score, users to whom a score in the present is greater than or equal to a first threshold value and to whom an improvement amount of the score in the present relative to a score in the past is greater than or equal to a second threshold value (paragraph 0190, discussing recommending the corresponding intervention actions deemed to be common to the successful outcome cohort members at the predetermined threshold value level or higher; paragraph 0194, discussing that a measure of prevalence [i.e., score] of the common characteristics among the members of the successful outcome sub-cohort is generated and compared to a threshold value [i.e., This shows selecting, on the basis of the score, users to whom an improvement amount of the score in the present relative to a score in the past is greater than or equal to a second threshold value]. Characteristics whose prevalence meets or exceeds the threshold value are selected as representative of the members of the successful outcome sub-cohort and corresponding intervention actions are identified in these characteristics. The intervention actions are stored in association with the cohort and/or successful outcome sub-cohort for later use in recommending intervention actions for non-compliant patients having similar characteristics; paragraphs 0006, 0068). 
While Cox teaches selecting users, it does not explicitly teach select a user as the second user. However, Ahmad in the analogous art of health programs recommending systems teaches this concept (paragraph 0080, discussing that the system may include a collaborative filtering based recommendation engine that maps users to similar users based on their respective user data records. The recommendation engine may then use these mappings to recommend to a given user a program or program option that has produced successful results (such as weight loss results) for one or more similar users [i.e., the similar user corresponds to the second user]; paragraph 0121, discussing that the process scores pairs of users in terms of their similarity to one another…User similarity is preferably measured by comparing the data records of the users while giving different amounts of weight to different attributes or features; paragraph 0123, discussing that the process looks up the users determined to be the most similar to the target user. In block 84, the process filters out from this “similar users” list any users who did not attain and maintain an “effective” or similar classification for a threshold period of time…In block 86, the process generates a list of the programs (e.g., weight loss programs or other health programs) that produced the sustained effective classifications for these similar users).

Cox is directed to a system and method for monitoring treatment of patients. Ahmad relates to a system and method for health coaching. Therefore they are deemed to be analogous as they both are directed towards solutions for health management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cox with Ahmad because the references are analogous art because they are both directed to solutions for health management, which falls within applicant’s field of endeavor (health management support method), and because modifying Cox to include Ahmad’s feature for selecting a user as the second user., in the manner claimed, would serve the motivation of ranking healthcare programs in terms of their predicted effectiveness for the particular user based on the data of other users (Ahmad at paragraph 0107); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner notes that Francois, in addition to the Cox-Ahmad combination as cited above, also teaches:  

select, on the basis of the score, a user (paragraph 0373, discussing that in some embodiments a patient may be provided with suggestions as to how they may improve one or more of their score(s). A compliance score may be useful to individuals and entities that perform or sponsor clinical trials. For example, such individuals and entities may wish to enroll patients with a high compliance score  [i.e., This suggests selecting, on the basis of the score, a user] in order to be able to more reliably determine the safety and/or efficacy of an experimental therapy. A utilization score may be useful for purposes of assessing and improving the effectiveness of patient-directed features of a T-plan product).

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above. 
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Baarman et al., Pub. No.: US 2017/0116879 A1 – describes a diet adherence system that suggests an exercise regimen or a low sodium diet to achieve a healthy blood pressure in conjunction with the target weight loss.
B.	Brust et al., Pub. No.: US 2014/0157171 A1 – describes a supporter assistance widget that helps the supporter choose suggestions and get in contact with other supporters, such as other supporters helping clients with similar goals or lifestyles.
C.	Wild, Pub. No.: US 2017/0316174 A1 – describes a method for determining health of an individual.
D.	Farh et al., Pub. No.: US 2018/0060523 A1 – describes federated systems and methods for medical data sharing.
E.	Abe, Pub. No.: US 2017/0181668 A1 – describes that the number of units can be changed depending on the scale of the hospital or examination facility, the diagnostic content by the physician, and the like.
F.	Sparhawk, Jr., Patent No.: US 6,322,503 B1 – describes that ratings amongst different clinicians and diagnosticians result in wide discrepancies.
G.	Kondylakis, Haridimos, et al. "Patient Empowerment through Personal Medical Recommendations." MedInfo 216 (2015): 1117 – describes automatic recommendations exploiting individual patient profiles and preferences.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683